Exhibit 10.2
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is dated and
effective as of December 1, 2010, by and between Allied World Assurance Company
Holdings, Ltd, a company organized under the laws of Bermuda (“Assignor”), and
Allied World Assurance Company Holdings, AG, a Swiss corporation (“Assignee”).
W I T N E S S E T H:
     WHEREAS, Assignor is a party to that certain Registration Rights Agreement
(the “Registration Rights Agreement”), dated as of July 17, 2006, by and among
Assignor and the shareholders named therein (the “Specified Shareholders”)
pursuant to which Assignor has agreed to provide the Specified Shareholders the
registration rights set forth in the Registration Rights Agreement;
     WHEREAS, as of the date hereof American International Group, Inc. is the
only Specified Shareholder party to the Registration Rights Agreement;
     WHEREAS, in connection with a scheme of arrangement of Assignor, Assignor
entered into a contribution-in-kind agreement with Assignee, whereby (i) all
issued and outstanding voting common shares of Assignor were cancelled and
holders of such voting common shares of Assignor before the transaction received
the same number of voting shares of Assignee and (ii) all issued and outstanding
non-voting common shares of Assignor were cancelled and holders of such
non-voting common shares of Assignor before the transaction received the same
number of non-voting participation certificates of Assignee (the
“Redomestication”);
     WHEREAS, pursuant to the Redomestication, Assignor has become a direct,
wholly-owned subsidiary of Assignee; and
     WHEREAS, Assignor desires to assign, transfer and deliver all of its rights
and obligations under the Registration Rights Agreement to Assignee, and
Assignee desires to acquire and assume all such rights and obligations;
     NOW, THEREFORE, in consideration of the foregoing premises and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, each intending to be legally bound, hereby
agree as follows:
     Section 1. Assignor hereby assigns, transfers, conveys and delivers to
Assignee all of Assignor’s rights and obligations in and under the Registration
Rights Agreement, and Assignee does hereby accept the same.
     Section 2. Assignee hereby agrees to assume and to pay or perform, or to
cause to be paid or performed, promptly as they become due, and to indemnify
Assignor and its successors and permitted assigns from and against, all
liabilities and obligations of Assignor accruing under the Registration Rights
Agreement.

 



--------------------------------------------------------------------------------



 



     Section 3. Effective as of and after the date of this Agreement, the
Registration Rights Agreement shall be read and construed in all respects as if
references therein to the “Company” are references to Assignee hereunder.
     Section 4. Assignor represents and warrants that the recitals to this
Agreement are true and correct.
     Section 5. This Agreement is binding upon and shall inure to the benefit of
Assignor and Assignee and their respective legal representatives, successors and
assigns.
     Section 6. Assignor agrees to execute and deliver such instruments,
agreements, certificates and other documents as shall be necessary or
appropriate to effectuate the assignment and assumption contemplated hereby.
     Section 7. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
     Section 8. This Agreement may be executed in two or more counterparts, all
of which, when taken together, shall be deemed to be one original.
[Remainder of Page Intentionally Left Blank]

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first above written.

            ASSIGNOR:

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD
      By:   /s/ Scott A. Carmilani     Name:   Scott A. Carmilani     Title:  
President and Chief Executive Officer       ASSIGNEE:

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG
      By:   /s/ Scott A. Carmilani     Name:   Scott A. Carmilani     Title:  
President and Chief Executive Officer    

[Assignment and Assumption Agreement]

 